                 Case 1:19-cv-01499-EPG Document 26 Filed 07/08/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
     JOSHUA D. BLAND,                              Case No. 1:19-cv-01499-EPG (PC)
11
                    Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
12                                                 FOR RECONSIDERATION, UNDER THE
            v.                                     NECESSARY AND PROPER CLAUSE,
13                                                 UNDER THE RULE OF NECESSITY, IPSO
     DOE,                                          JORE, INTER ALIA
14
                   Defendant.                      (ECF No. 25)
15
16
17
18           Joshua D. Bland (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

20           On July 6, 2020, Plaintiff filed a motion for reconsideration. (ECF No. 25). Plaintiff’s

21   motion will be denied because there is nothing for the Court to reconsider. Plaintiff appears to

22   ask the Court to reconsider the dismissal of his common law copyright claim, but the Court did

23   not dismiss this claim.

24           Plaintiff filed the complaint commencing this action on October 18, 2019. (ECF No. 1).

25   Plaintiff asserted Fourteenth Amendment claims based on a failure to return his hearing aids

26   and a violation of his common law copyrights. The Court screened the complaint and found

27   that Plaintiff failed to state any cognizable claims. (ECF No. 15). The Court allowed Plaintiff

28   to choose to either stand on his complaint or file an amended complaint. (Id. at 7-8). Plaintiff

                                                      1
               Case 1:19-cv-01499-EPG Document 26 Filed 07/08/20 Page 2 of 2



 1   was warned “that an amended complaint supersedes the original complaint, Lacey v. Maricopa
 2   County, 693 F.3d. 896, 907 n.1 (9th Cir. 2012) (en banc), and must be complete in itself
 3   without reference to the prior or superseded pleading, Local Rule 220.” (Id. at 7).
 4          On April 23, 2020, Plaintiff filed his First Amended Complaint. (ECF No. 16).
 5   Plaintiff only included his claim based on a failure to return his hearing aids, and the case is
 6   now proceeding on this claim. (ECF No. 19). As it was Plaintiff who chose not to assert his
 7   common law copyright claim(s) in his First Amended Complaint there is nothing for the Court
 8   to reconsider.
 9          Accordingly, IT IS ORDERED that Plaintiff’s motion for reconsideration is DENIED.
10
     IT IS SO ORDERED.
11
12
        Dated:        July 8, 2020                              /s/
13                                                        UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
